GAUDIN, Judge,
dissenting.
This is an appeal by Mrs. Edna Helms from an October 6, 1987 judgment of the 24th Judicial District Court which (1) overruled various exceptions filed by Mrs. Helms and (2) granted Jerry D. Helms a divorce because of Mrs. Helms’ post-separation adultery.
Although this judgment does not state that Helms no longer has to pay alimony, it appears clear that the Jefferson Parish suit was a procedural attempt by Helms to avoid permanent alimony. Helms was likely forum-shopping after his unsuccessful attempt to show adultery in the St. Tammany Parish litigation.
In any event, fault was clearly established in Mrs. Helms’ favor in the separation proceeding in Covington. While the 24th Judicial District Court judgment may have been technically correct — i.e., Helms may have had a right to file his adultery suit in Gretna — I respectfully dissent from the foregoing opinion inasmuch as it suggests that Mrs. Helms may be denied permanent alimony despite the fact that Helms’ behavior caused this marriage’s deterioration and eventual breakup.
Neither Helms nor his counsel appeared for oral arguments in this case. We were advised by Mrs. Helms’ attorney that because Helms has stopped making alimony payments, a contempt hearing is pending in St. Tammany Parish. Helms, we were told, has fled to Texas, exact whereabouts unknown. Perhaps now Helms can return.